Exhibit 10.1

 

Grantee:

<name>

Option Number:

<number>

Date of Grant:

<date>

 

[g21171kgimage001.gif]

 

ARENA PHARMACEUTICALS, INC.

2002 EQUITY COMPENSATION PLAN

 

INITIAL NONQUALIFIED STOCK OPTION GRANT


TO NON-EMPLOYEE DIRECTOR

 

 

This NONQUALIFIED STOCK OPTION GRANT (“Grant Instrument”), dated as of  <date>
(the “Date of Grant”), is delivered by Arena Pharmaceuticals, Inc. (the
“Company”) to <name> (the “Grantee”).

 

RECITALS

 

A.                                   The Arena Pharmaceuticals, Inc. 2002 Equity
Compensation Plan (the “Plan”) provides for the grant of options to purchase
shares of common stock of the Company.  The Board of Directors of the Company
(the “Board”) has decided to make a stock option grant as an inducement for the
Grantee to promote the best interests of the Company and its stockholders.  A
copy of the Plan is attached as Appendix A to this Grant Instrument.

 

B.                                     The Board is authorized to appoint a
committee to administer the Plan.  If a committee is appointed, all references
in this Grant Instrument to the “Board” shall be deemed to refer to the
committee.

 

NOW, THEREFORE, the parties to this Grant Instrument, intending to be legally
bound hereby, agree as follows:

 

1.                                       Grant of Option.  Subject to the terms
and conditions set forth in this Grant Instrument and in the Plan, the Company
hereby grants to the Grantee a nonqualified stock option (the “Option”) to
purchase <total shares> shares of common stock of the Company (“Shares”) at an
exercise price of $<price per share> per Share.  The Option shall become vested
and exercisable according to Paragraph 2 below.

 

--------------------------------------------------------------------------------


 

2.                                       Vesting of Option.

 

(a)                                  The Option shall become vested on the
following Vesting Date if the Grantee has been continuously a director of the
Company (as defined in the Plan) from the Date of Grant through the applicable
Vesting Date:

 

Vesting Date

 

Vested Shares

 

 

 

 

 

 

 

 

 

 

(b)                                 The Grantee may exercise the Option before
or after it becomes vested, provided that if the Grantee exercises any portion
of the Option before it has become vested, the Shares received upon the exercise
of the nonvested Option (“Nonvested Shares”) shall be subject to the
restrictions described in Subsection (c) below until the date on which the
applicable portion of the Option would have vested.  The period before the
applicable portion of the Option would have vested is referred to as the
“Restriction Period.”

 

(c)                                  During the Restriction Period, the Grantee
may not sell, assign, encumber or otherwise transfer the Nonvested Shares,
notwithstanding anything in the Plan to the contrary.  If the Grantee ceases to
be a director of the Company for any reason during the Restriction Period, the
Grantee shall immediately return the Nonvested Shares to the Company and the
Company shall pay to the Grantee, as consideration for the return of the
Nonvested Shares, $<per share price> per share for each returned Share.  If the
Grantee continues to be a director of the Company through the vesting dates
described in Subsection (a) above, the restrictions on the Nonvested Shares
shall lapse according to the vesting schedule.

 

(d)                                 If the Grantee exercises the Option and
receives Nonvested Shares, the Grantee shall have the right to vote any
Nonvested Shares and to receive dividends and distributions on Nonvested Shares
during the Restriction Period, provided that all dividends and distributions
payable on Nonvested Shares during the Restriction Period shall be held by the
Company subject to the same restrictions as the underlying Nonvested Shares.

 

(e)                                  Any stock certificates representing
Nonvested Shares shall be held in escrow by the Company or by an escrow agent
designated by the Company until the Nonvested Shares vest.  When the Grantee
obtains a vested right to the Nonvested Shares, a certificate representing the
vested Shares shall be issued to the Grantee.  The certificate representing the
vested Shares shall be duly endorsed (or accompanied by an executed stock power)
so as to transfer to the Grantee all right, title and interest in and to the
Shares represented by such certificate.

 

2

--------------------------------------------------------------------------------


 

3.                                       Term of Option.

 

(a)                                  The Option shall have a term of ten (10)
years from the Date of Grant and shall terminate at the expiration of that
period (<grant date + 10>), unless it is terminated at an earlier date pursuant
to the provisions of this Grant Instrument or the Plan.

 

(b)                                 The Option shall automatically terminate
upon the happening of the first of the following events:

 

(i)                                     The expiration of the three-year period
after the Grantee ceases to be a director of the Company (x) due to involuntary
termination or self-termination occurring with the permission of a majority of
the Board; (y) on account of the Grantee’s disability (as defined in the Plan);
or (z) if the Grantee dies while a director of the Company; or

 

(ii)                                  The expiration of the 90-day period after
the Grantee ceases to be a director of the Company for a reason other than those
listed in Subsection (i) above.

 

Notwithstanding the foregoing, in no event may the Option be exercised after the
date that is ten (10) years from the Date of Grant.  Any portion of the Option
that is not vested at the time the Grantee ceases to be a director of the
Company shall immediately terminate.

 

4.                                       Exercise Procedures.

 

(a)                                  Subject to the provisions of Paragraphs 2
and 3  above, the Grantee may exercise part or all of the Option by giving the
Company written notice of intent to exercise in the manner provided in Paragraph
13 below, specifying the number of Shares as to which the Option is to be
exercised.  On the delivery date, the Grantee shall pay the exercise price (i)
in cash, (ii) with the approval of the Board, by delivering Shares of the
Company which shall be valued at their fair market value on the date of
delivery, or (iii) by such other method as the Board may approve.  The Board may
impose from time to time such limitations as it deems appropriate on the use of
Shares of the Company to exercise the Option.

 

(b)                                 The obligation of the Company to deliver
Shares upon exercise of the Option shall be subject to all applicable laws,
rules, and regulations and such approvals by governmental agencies as may be
deemed appropriate by the Board, including such actions as Company counsel shall
deem necessary or appropriate to comply with relevant securities laws and
regulations.  The Company may require that the Grantee (or other person
exercising the Option after the Grantee’s death) represent that the Grantee is
purchasing Shares for the Grantee’s own account and not with a view to or for
sale in connection with any distribution of the Shares, or such other
representation as the Board deems appropriate.  All obligations of the Company
under this Grant Instrument shall be subject to the rights of the Company as set
forth in the Plan to withhold amounts required to be withheld for any taxes, if
applicable.  Subject to Board approval, the Grantee may elect to satisfy any
income tax

 

3

--------------------------------------------------------------------------------


 

withholding obligation of the Company with respect to the Option by having
Shares withheld up to an amount that does not exceed the applicable withholding
tax rate for federal (including FICA), state and local tax liabilities.

 

5.                                       Change of Control.  The provisions of
the Plan applicable to a Change of Control shall apply to the Option, and, in
the event of a Change of Control, the Board may take such actions as it deems
appropriate pursuant to the Plan.

 

6.                                       Stockholder’s Agreement.  As a
condition of receiving this Option, the Grantee hereby agrees that, if requested
by the Company prior to any public offering of the Company’s stock, the Grantee
(or other person exercising the Option after the Grantee’s death) will execute a
stockholder’s agreement, on such terms as may be approved by the Company, with
respect to all Shares issued upon the exercise of the Option.

 

7.                                       Restrictions on Exercise.  Only the
Grantee may exercise the Option during the Grantee’s lifetime.  After the
Grantee’s death, the Option shall be exercisable (subject to the limitations
specified in the Plan) solely by the legal representatives of the Grantee, or by
the person who acquires the right to exercise the Option by will or by the laws
of descent and distribution, to the extent that the Option is exercisable
pursuant to this Grant Instrument.

 

8.                                       Grant Subject to Plan Provisions.  This
grant is made pursuant to the Plan, the terms of which are incorporated herein
by reference, and in all respects shall be interpreted in accordance with the
Plan.  The grant and exercise of the Option are subject to the provisions of the
Plan and to interpretations, regulations and determinations concerning the Plan
established from time to time by the Board in accordance with the provisions of
the Plan, including, but not limited to, provisions pertaining to (i) rights and
obligations with respect to withholding taxes, (ii) the registration,
qualification or listing of the Shares, (iii) capital or other changes of the
Company and (iv) other requirements of applicable law.  The Board shall have the
authority to interpret and construe the Option pursuant to the terms of the
Plan, and its decisions shall be conclusive as to any questions arising
hereunder.

 

9.                                       No Employment or Other Rights.  The
grant of the Option shall not confer upon the Grantee any right to be retained
by or in the employ or service of the Company and shall not interfere in any way
with the Company’s right, if any, to terminate the Grantee’s employment or
service at any time.  The Company’s right, if any, to terminate at will the
Grantee’s employment or service at any time for any reason is specifically
reserved.

 

10.                                 No Stockholder Rights.  Neither the Grantee,
nor any person entitled to exercise the Grantee’s rights in the event of the
Grantee’s death, shall have any of the rights and privileges of a stockholder
with respect to the Shares subject to the Option, until Shares have been issued
upon the exercise of the Option.

 

4

--------------------------------------------------------------------------------


 

11.                                 Assignment and Transfers.  The rights and
interests of the Grantee under this Grant Instrument may not be sold, assigned,
encumbered or otherwise transferred except as permitted by the Board, or except,
in the event of the death of the Grantee, by will or by the laws of descent and
distribution.  In the event of any attempt by the Grantee to alienate, assign,
pledge, hypothecate, or otherwise dispose of the Option or any right hereunder,
except as provided for in this Grant Instrument, or in the event of the levy or
any attachment, execution or similar process upon the rights or interests hereby
conferred, the Company may terminate the Option by notice to the Grantee, and
the Option and all rights hereunder shall thereupon become null and void.  The
rights and protections of the Company hereunder shall extend to any successors
or assigns of the Company and to the Company’s parents, subsidiaries, and
affiliates.  This Grant Instrument may be assigned by the Company without the
Grantee’s consent.

 

12.                                 Applicable Law.  The validity, construction,
interpretation and effect of this instrument shall be governed by and determined
in accordance with the laws of the State of California.

 

13.                                 Notice.  Any notice to the Company provided
for in this instrument shall be addressed to the Company in care of the Vice
President of Finance at 6166 Nancy Ridge Drive, San Diego, CA  92121 (with a
copy also sent to the attention of the General Counsel at the same address), and
any notice to the Grantee shall be addressed to such Grantee at the current
address shown on the payroll of the Company, or to such other address as the
Grantee may designate to the Company in writing.  Any notice shall be delivered
by hand, sent by telecopy or enclosed in a properly sealed envelope addressed as
stated above, registered and deposited, postage prepaid, in a post office
regularly maintained by the United States Postal Service.

 

IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this Grant Instrument, and the Grantee has executed this
Grant Instrument, effective as of the Date of Grant.

 

 

Attest:

ARENA PHARMACEUTICALS, INC.

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Accepted:

 

 

 

 

Grantee

 

 

5

--------------------------------------------------------------------------------